

113 S2654 IS: Veterans’ Credit Protection Act
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2654IN THE SENATE OF THE UNITED STATESJuly 24, 2014Ms. Landrieu introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to conduct outreach to veterans regarding the effect
			 of
			 certain delayed payments by the Secretary, to require
			 the Secretary to submit to Congress an annual report regarding such
			 delayed payments, and for other purposes.1.Short titleThis Act may be cited as the Veterans’ Credit Protection Act.2.Outreach to veterans regarding effect of delayed payments by Veterans Integrated Service Networks(a)Outreach(1)In generalThe Secretary of Veterans Affairs shall conduct outreach, including through national and local
			 veterans service organizations, to inform veterans of how to resolve
			 credit issues caused by a delayed payment.(2)Ability to report issuesThe Secretary shall establish a
			 toll-free telephone number for veterans to report credit issues described
			 in paragraph (1) to
			 the Veterans Integrated Service Networks of the Department of Veterans
			 Affairs.(b)Annual report(1)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than
			 annually thereafter, the Secretary shall submit to Congress a report on
			 the effectiveness
			 of each Veterans Integrated Service Network in providing timely payment of
			 a proper invoice by the required payment date during both the five-year
			 period preceding the date of the report and the one-year period preceding
			 such date.(2)ElementsEach report required by paragraph (1) shall include, for each period covered by the report, the
			 following:(A)The number of veterans who contacted the Secretary regarding a delayed payment that negatively
			 affected, or will potentially negatively affect, the credit of the
			 veteran.(B)The total amount of interest penalties paid by the Secretary under section 3902
			 of title 31, United States Code, by reason of a delayed payment.(C)The number of proper invoices submitted, listed in a table for each quarter and fiscal year of
			 each such period that includes the following:(i)The total amount owed by the Secretary under the proper invoices.(ii)The payment status of each proper invoice, as of the date of the report.(iii)The period that elapsed until each proper invoice was paid, including an explanation of any delayed
			 payment.(D)Such comments made by medical providers regarding delayed payments to such medical providers that
			 the Secretary has received and considers relevant.(E)An identification of the Veterans Integrated Service Network with the least number of delayed
			 payments and the Veterans Integrated Service Network with the most number
			 of delayed payments.(F)A description of the best practices that a Veterans Integrated Service Network can carry out to
			 provide timely payment of a proper invoice, including a plan for
			 underperforming Veterans Integrated Service Networks to improve such
			 timely payments.(c)Comptroller General study(1)In generalThe Comptroller General of the United States shall conduct a study that assesses the effectiveness
			 of each Veterans Integrated Service Network in providing timely payment of
			 a proper invoice by the required payment date.(2)SubmittalThe Comptroller General shall submit to Congress a report on the study conducted under paragraph
			 (1), including the total amount of interest penalties paid by the
			 Secretary under section 3902 of title 31, United
			 States Code, by reason of a delayed payment.(d)DefinitionsIn this section:(1)Delayed paymentThe term delayed payment means a proper invoice that is not paid by the Secretary of Veterans Affairs until after the
			 required payment date.(2)Proper invoiceThe term proper invoice has the meaning given that term in section 3901(a) of title 31, United States Code.(3)Required payment dateThe term required payment date means the date that payment is due for a contract pursuant to section 3903(a) of title 31, United
			 States Code.(4)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section
			 5902 of title 38, United States Code.